DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-14, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New grounds for rejection are brought in view of Smith et al. (U.S. Patent Application Publication No. 2004/0179332) which teaches a battery conditioning and reconditioning process including charging and discharging cycles for rechargeable batteries (¶[0113]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-14, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib (U.S. Patent Application Publication No. 2013/0231711) hereinafter referred to as Kaib; further in view of Smith et al. (U.S. Patent Application Publication No. 2004/0179332) hereinafter referred to as Smith; further in view of Johnson et al. (U.S. Patent No. 2009/0009945,) hereinafter referred to as Johnson; in view of Wang (U.S. Patent Application Publication No. 2013/0233235,) hereinafter referred to as Wang.
Regarding claims 1 and 21, Kaib teaches a wearable cardioverter defibrillator monitor, comprising: 
a housing configured to surround a defibrillator electronics assembly (housing for electronics component element 130, comprising sensors 135 and described as monitor assembly, Figs. 1-2, ¶[0049]); and
a battery system configured to receive a rechargeable battery (¶[0127] battery is removable in order to swap with auxiliary battery for charging, for example).
Kaib does not teach a removable cover for the monitor element of the wearable cardioverter defibrillator monitor, battery conditioning, or a non-powered shock indicator (interpreted as a visually decipherable sensing device).
Attention is brought to the Smith reference, which teaches a battery conditioning system for rechargeable batteries (¶[0113]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the battery charging system of Kaib to include battery conditioning, as taught by Smith, because Smith teaches that conditioning rechargeable batteries provides a convenient supply of fresh batteries and can revitalize old or weak batteries (Smith ¶[0113]).
Smith does not teach a removable cover for the monitor element of the wearable cardioverter defibrillator monitor, or a non-powered shock indicator (interpreted as a visually decipherable sensing device).
Attention is brought to the Johnson reference, which teaches a protective removable case for a touchscreen device (Fig. 3 for example shows an exploded view of such an assembly, ¶[0005]). It is noted that any display elements in the electronic device inside the case are necessarily located at an interface between the housing of the electronic device and the front face of the case, as discussed by ¶[0005] in that the screen is interactable through a particular face of the case taught by Johnson.
It would have been obvious to modify the monitor of Kaib to include a protective, removable case, as taught by Johnson, because Johnson teaches that a protective case can preserve lifesaving data (Johnson ¶[0002]) and allow for devices to be maintained as crush-resistant, watertight, and shock-resistant (Johnson, ¶[0136]).
Kaib, Smith, and Johnson do not teach a non-powered shock indicator (interpreted as a visually decipherable shock sensor).
Attention is brought to the Wang reference, which teaches a chemical shock indicator that does not require power (¶[0046] detects moisture intrusion) and wherein the front cover is configured to conceal the shock indicator from view when the front cover is removably attached to the housing (¶[0010]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Kaib to include a discreet, non-powered chemical shock indicator because Wang teaches that it indicates whether a device has been handled properly (Wang ¶[0046]) and helps debug the cause of device issues (Wang ¶¶[0010-0012]). Wang further teaches that placing these indicators where they are not normally visible avoids adversely affecting the aesthetics of the device (Wang, ¶[0010]).
Regarding claim 2, Kaib, as modified by Smith, Johnson and Wang, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Kaib and Johnson further teach wherein the shock indicator is positioned within a recess (as noted in the rejection of claim 1, the shock indicator of Kaib is a display, and the case of Johnson locates the display of the held electronic device in a recess of the removable case ¶[0078]).
Regarding claim 4, Kaib, as modified by Smith, Johnson and Wang, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Johnson further teaches wherein the front cover includes a window (Fig. 1, element 110, described in ¶[0052] as a see-through interaction-capable membrane).
Regarding claim 5, Kaib, as modified by Smith, Johnson and Wang, teaches the wearable cardioverter defibrillator monitor case of Claim 4.
Kaib and Johnson further teach wherein the window is positioned on the front cover such that the shock indicator is visible when the front cover is removably attached to the housing (as noted in the rejection of claim 1, the shock indicator of Kaib is a display, and the case of Johnson locates the display of the held electronic device in a recess of the removable case ¶[0078]).
Regarding claim 8, Kaib, as modified by Smith, Johnson and Wang, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Kaib and Johnson further teach wherein the front cover is sized to substantially cover a front face of the housing when removably attached to the housing (as noted in the rejection of claim 1, the shock indicator of Kaib is a display, and the case of Johnson locates the display of the held electronic device in a recess of the removable case ¶[0078], it is evident that the case of Johnson totally surrounds an electronic device).
Regarding claim 9, Kaib, as modified by Smith, Johnson and Wang, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Johnson further teaches wherein the rear cover is sized to substantially cover a rear face of the housing when removably attached to the housing (Figs. 1-3 of Johnson, it is evident that the case of Johnson totally surrounds an electronic device).
Regarding claim 10, Kaib, as modified by Smith, Johnson and Wang, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Johnson further teaches wherein the front cover or the rear cover is configured to conceal a plurality of attachment devices that attach the defibrillator electronics assembly to the housing (Fig. 2, for example, the rear cover is solid, and therefore capable of concealing fasteners used in the electronics device).
Regarding claim 11, Kaib, as modified by Smith, Johnson and Wang, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Johnson further teaches wherein the front cover and the rear cover are independently detachable from the housing (Fig. 14, for example, the front and rear covers clip together around the electronics device).
Regarding claim 12, Kaib, as modified by Smith, Johnson and Wang, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Johnson further teaches wherein the case is configured to be detached from the cardioverter defibrillator electronics assembly by removal of a plurality of attachment devices (Fig. 14, for example, depicts a plurality of latches that must be removed from the front plate in order to be opened).
Regarding claim 14 and 23, the claim is directed to substantially the same subject matter as claims 7 and 21 and is rejected under substantially the same portions of Kaib, Smith, Johnson, and Wang.
Claims 3, 6, 22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib, Smith, Johnson, and Wang as applied to claims 1 and 14 above, and further in view of Wiley (U.S. Patent Application Publication No. 2013/0062916,) hereinafter referred to as Wiley.
Regarding claims 3, 6, 22, and 24-26, Kaib, as modified by Smith, Johnson and Wang, teaches the wearable cardioverter defibrillator monitor case of Claims 1/14.
Kaib as modified does not teach a non-powered mechanical shock indicator as a second shock indicator, positioned on a different component than the first shock indicator.
Attention is brought to the Wiley reference, which teaches a mechanical shock indicator comprising a tube comprising red dye that creates a permanent record of mechanical shock exceeding a particular G-level, for example (¶[0026]).
It would have been obvious to one of ordinary skill in the art to locate a different shock indicator, such as the mechanical shock indicator taught by Wiley, on a different component of the device to see when a device experiences a mechanical shock great enough to cause a physical trauma without any other indicators of the impact (Wiley ¶[0029]) and to locate the separately so that the two types of shock can be understood simultaneously and one indicator can’t impact the reading of another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792   

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792